Title: Paris Septr. 7. 1783.
From: Adams, John
To: 


       This Morning, I went out to Passy, and Dr. Franklin put into my hand the following Resolution of Congress, which he received last night, vizt., 
       
        
        
         
          By the United States in Congress assembled, May 1. 1783. on the Report of a Committee, to whom was referred a Letter of Feb. 5 from the Honble. J. Adams.
          Ordered that a Commission be prepared to Messrs. John Adams, Benjamin Franklin, and John Jay, authorizing them, or either of them in the Absence of the others, to enter into a Treaty of Commerce, between the United States of America, and Great Britain, subject to the Revisal of the contracting Parties, previous to its final Conclusion, and in the meantime, to enter into a Commercial Convention, to continue in Force, one Year.
          That the Secretary for Foreign Affairs, lay before Congress, without Delay, a Plan of a Treaty of Commerce and Instructions, relative to the same, to be transmitted to the said Commissioners. Signed Cha’s. Thomson Secy.
         
        
       
      